Title: From George Washington to Major Benjamin Tallmadge, 24 July 1780
From: Washington, George
To: Tallmadge, Benjamin


					
						Dear Sir
						Head Quarters Bergen County 24th July 1780
					
					I yesterday recd your favr of the 22d with letters from the Culpers inclosed. I return you a Copy of that from Culper junr by which it appears that he does not incline to continue the correspondence.
					The old Gentleman may perhaps have it in his power now and then to give intelligence which may be material—You will therefore be pleased to desire him to communicate any matters which appear important—such as the sailing of Troops—arrivals of reinforcements of Ships or Men—or any considerable change of the disposition of the enemy’s force. I am Dear Sir Your most obt Servt
					
						Go: Washington
					
					
						P.S. I shall, by the first safe opportunity send you some Money.
					
				